DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8,12-14, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (U.S 2021/0066254 A1).
As to claim 1, Yu et al. disclose in Figs. 10-12 a semiconductor package conprising: a substrate (“redistribution layer” 140) (Fig. 10, para. [0027]); a first semiconductor chip {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} disposed on the substrate (“redistribution layer” 140) and electrically connected to the substrate (“redistribution layer” 140) (Fig. 10, para. [0027]), the first semiconductor chip {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} comprising a first sidewall (“first side surface” S1, Fig. 12) extending in a first direction (Figs. 11-12, para. [0028]), a second sidewall (“second side surface” S2, Fig. 12) extending in a second direction that crosses the first direction (see Figs. 11-12, para. [0028]), and a third sidewall (a third sidewall is a verticall sidewall at “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Fig. 12) disposed between the first sidewall and the second sidewall and configured to connect the first sidewall and the second sidewall (see Figs. 11-12), the third sidewall (a third sidewall is a verticall sidewall at “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Fig. 12) has a curved surface shape (having a “curved side surface” CS1, para. [0028]) (see Figs. 10-12, para. [0028]); and a second semiconductor chip (“second die” 110) disposed on the first semiconductor chip {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} and electrically connected to the first semiconductor chip {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} (Fig. 10, para. [0031]-[0033]).   
As to claim 2, as applied to claim 1 above, Yu et al. disclose in Figs. 10-12 all claimed limitations including the limitation wherein the first semiconductor chip {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} is an interposer that includes silicon (at least the semiconductor substrate 102 may be made of “crystalline silicon” that includes “silicon”, as recited in the claim, para. [0036]) (see Fig. 10, para. [0036]). 
As to claim 3, as applied to claim 1 above, Yu et al. disclose in Figs. 10-12 all claimed limitations including the package further comprising: a third semiconductor chip (“third die” 120) disposed on the first semiconductor chip {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} and spaced apart from the second semiconductor chip (“second die” 110) (Fig. 10, para. [0048]), wherein the first semiconductor chip {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} is configured to electrically connect the third semiconductor chip (“third die” 120) to the second semiconductor chip (“second die” 110) (see Fig. 10, para. [0048]).
As to claim 5, as applied to claim 1 above, Yu et al. disclose in Figs. 10-12 all claimed limitations including the package further comprising:  a mold layer (“encapsulant” 130) disposed on the first semiconductor chip {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} and surrounding at least one sidewall of the second semicondactor chip (“second die” 110) (Fig. 10, para. [0057]), wherein the mold layer (“encapsulant” 130) comprises a fourth sidewall (a fourth sidewall is a sidewall of 130 corresponding to a “first side surface” S1, Figs. 10-12) extending in the first direction, a fifth sidewall (a fifth sidewall is another sidewall of 130 corresponding to a “second side surface” S2, Figs. 10-12) extending in the second direction, and a sixth sidewall (a sixth sidewall is vertical sidewall of 130 corresponding to “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Figs. 10-12) disposed between the fourth sidewall (a fourth sidewall is a sidewall of 130 corresponding to a “first side surface” S1, Figs. 10-12) and the fitth sidewall (a fifth sidewall is another sidewall of 130 corresponding to a “second side surface” S2, Figs. 10-12) and configured to connect the fourth sidewall (a fourth sidewall is a sidewall of 130 corresponding to a “first side surface” S1, Figs. 10-12) and the fifth sidewall (a fifth sidewall is another sidewall of 130 corresponding to a “second side surface” S2, Figs. 10-12), the sixth sidewall (a sixth sidewall is vertical sidewall of 130 corresponding to “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Figs. 10-12) has a curved surface shape (see Figs. 10-12, para. [0032], [0057]).   
As to claim 6, as applied to claims 1 and 5 above, Yu et al. disclose in Figs. 10-12 all claimed limitations including the limitation wherein the third sidewall (a third sidewall is a verticall sidewall at “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Fig. 12) of the first semiconductor chip {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} completely overlaps the sixth sidewall (a sixth sidewall is vertical sidewall of 130 corresponding to “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Figs. 10-12) of the mold layer (“encapsulant” 130) in a third direction that is perpendicular to the first and second directions (see Figs. 10-12).  
As to claim 7, as applied to claims 1 and 5 above, Yu et al. disclose in Figs. 10-12 all claimed limitations including the limitation wherein an upper surface (top surface) of the second semiconductor chip (“second die” 110) and an upper surface (top surface) of the mold layer (“encapsulant” 130) are disposed on a same plane as each other (see Fig. 10). 
As to claim 8, as applied to claim 1 above, Yu et al. disclose in Figs. 10-12 all claimed limitations including the limitation wherein the substrate (140) comprises a seventh sidewall (a seventh sidewall is a sidewall of 140 corresponding to a “first side surface” S1, Figs. 10-12) extending in the first direction, an eighth sidewall (an eighth sidewall is another sidewall of 140 corresponding to a “second side surface” S2, Figs. 10-12) extending in the second direction, and a ninth sidewall (a ninth sidewall is vertical sidewall of 140 corresponding to “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Figs. 10-12) disposed between the seventh sidewall (a seventh sidewall is a sidewall of 140 corresponding to a “first side surface” S1, Figs. 10-12) and the eighth sidewall (an eighth sidewall is another sidewall of 140 corresponding to a “second side surface” S2, Figs. 10-12) and configured to connect the seventh sidewall (a seventh sidewall is a sidewall of 140 corresponding to a “first side surface” S1, Figs. 10-12) and the eighth sidewall (an eighth sidewall is another sidewall of 140 corresponding to a “second side surface” S2, Figs. 10-12), the ninth sidewall (a ninth sidewall is vertical sidewall of 140 corresponding to “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Figs. 10-12) has a curved surface shape (see Figs. 10-12).
As to claim 12, Yu et al. disclose in Figs. 10-12 a semiconductor package conprising: a substrate (“redistribution layer” 140) (Fig. 10, para. [0027]); an interposer {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} disposed on the substrate (“redistribution layer” 140) and electrically connected to the substrate (“redistribution layer” 140) (Figs. 10-12, para. [0027], [0030]), the interposer {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} comprises a first sidewall (“first side surface” S1, Fig. 12) extending in a first direction (Figs. 11-12, para. [0028]), a second sidewall (“second side surface” S2, Fig. 12) extending in a second direction that crosses the first direction (see Figs. 11-12, para. [0028]), and a third sidewall (a third sidewall is a verticall sidewall at “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Fig. 12) disposed between the first sidewall (“first side surface” S1, Fig. 12) and the second sidewall (“second side surface” S2, Fig. 12) and configured to connect the first sidewall (“first side surface” S1, Fig. 12) and the second sidewall (“second side surface” S2, Fig. 12), the third sidewall (a third sidewall is a verticall sidewall at “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Fig. 12) has a curved surface shape (having a “curved side surface” CS1, para. [0028]) (see Figs. 10-12, para. [0028]); a first semiconductor chip (“second die” 110) disposed on the interposer {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} (Fig. 10, para. [0031]-[0033); and a second semiconductor chip (“third die” 120) disposed on the interposer {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]}, the second semiconductor chip (“third die” 120) is spaced apart from the first semiconductor chip (“second die” 110) (Fig. 10, para. [0027]), wherein the interposer {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} is configured to electrically connect the second semiconductor chip (“third die” 120) to the first semiconductor chip (“second die” 110) (Figs. 10-12, para. [0027]-[0033]).     
     As to claim 13, as applied to claim 12 above, Yu et al. disclose in Figs. 10-12 all claimed limitations including the package further comprising: a mold layer (“encapsulant” 130) disposed on the interposer {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} and surrounding at least one sidewall of the first semiconductor chip (“second die” 110) and at least one sidewall of the second semiconductor chip (“third die” 120) (Fig. 10, para. [0057]), wherein the mold layer (“encapsulant” 130) comprises a fourth sidewall (a fourth sidewall is a sidewall of 130 corresponding to a “first side surface” S1, Figs. 10-12) extending in the first direction, a fifth sidewall (a fifth sidewall is another sidewall of 130 corresponding to a “second side surface” S2, Figs. 10-12) extending in the second direction, and a sixth sidewall (a sixth sidewall is vertical sidewall of 130 corresponding to “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Figs. 10-12) disposed between the fourth sidewall (a fourth sidewall is a sidewall of 130 corresponding to a “first side surface” S1, Figs. 10-12) and the fitth sidewall (a fifth sidewall is another sidewall of 130 corresponding to a “second side surface” S2, Figs. 10-12) and configured to connect the fourth sidewall (a fourth sidewall is a sidewall of 130 corresponding to a “first side surface” S1, Figs. 10-12) and the fifth sidewall (a fifth sidewall is another sidewall of 130 corresponding to a “second side surface” S2, Figs. 10-12), the sixth sidewall (a sixth sidewall is vertical sidewall of 130 corresponding to “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Figs. 10-12) has a curved surface shape (see Figs. 10-12, para. [0032], [0057]).   
	As to claim 14, as applied to claim 12 above, Yu et al. disclose in Figs. 10-12 all claimed limitations including the limitation wherein the first semiconductor chip (“second die” 110) comprises a seventh sidewall (a seventh sidewall is a sidewall of die 110 corresponding to a “first side surface” S1, Figs. 10-12) extending in the first direction, an eighth sidewall (an eighth sidewall is another sidewall of die 110 corresponding to a “second side surface” S2, Figs. 10-12) extending in the second direction, and a ninth sidewall (a ninth sidewall is vertical sidewall of die 110 corresponding to “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Figs. 10-12) disposed between the seventh sidewall (a seventh sidewall is a sidewall of die 110 corresponding to a “first side surface” S1, Figs. 10-12) and the eighth sidewall (an eighth sidewall is another sidewall of die 110 corresponding to a “second side surface” S2, Figs. 10-12) and configured to connect the seventh sidewall (a seventh sidewall is a sidewall of die 110 corresponding to a “first side surface” S1, Figs. 10-12) and the eighth sidewall (an eighth sidewall is another sidewall of die 110 corresponding to a “second side surface” S2, Figs. 10-12), the ninth sidewall (a ninth sidewall is vertical sidewall of die 110 corresponding to “a first curved side surface” CS1, between the  first sidewall S1 and the second sidewall S2, Figs. 10-12) has a curved surface shape (see Figs. 10-12).   
As to claim 18, as applied to claim 12 above, Yu et al. disclose in Figs. 10-12 all claimed limitations including the limitation wherein the interposer {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} includes silicon (at least the semiconductor substrate 102 may be made of “crystalline silicon” that includes “silicon”, as recited in the claim, para. [0036]) (see Fig. 10, para. [0036]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2021/0066254 A1).
As to claim 10, as applied to claim 1 above, Yu et al. disclose in Figs. 10-12 all claimed limitations including the limitation wherein a first width of the first semiconductor chip {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} in the first direction, the first width including one first sidewall and two third sidewalls (Figs. 10-12); and a second width of each of the two third sidewalls included in the first width of the first semiconductor chip {“first die” 100 including “body portion” 100b/(104, 102) and “flange portion” 100f, para. [0027]} in the first direction (Figs. 10-12). 
Yu et al. do not disclose a first width of the first semiconductor chip in the first direction is in a range of about 20 mm to about 80 mm; and a second width of each of the two third sidewalls included in the first width of the first semiconductor chip in the first direction is in a range of about 1 mm to about 10 mm. However, it would have been obvious to one of ordinary skill in the art to use the teaching of Yu et al. in the range (about 20 mm to about 80 mm for a first width of the first semiconductor chip in the first direction, and about 1 mm to about 10 mm for a second width of each of the two third sidewalls included in the first width of the first semiconductor chip in the first direction) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating a range of a first width of the first semiconductor chip in the first direction and a range of a second width of each of the two third sidewalls included in the first width of the first semiconductor chip in the first direction are critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S 2021/0066254 A1) in view of Gandhi et al. (U.S 2018/0358280 A1).
As to claim 9, as applied to claim 1 above, Yu et al. disclose in Figs. 10-12 all claimed limitations except for a heat sink disposed on the substrate to cover the first semiconductor chip and the second semiconductor chip.
Gandhi et al. disclose in Fig. 2 a package comprising: a heat sink (“a differently shaped lid” 250) disposed on the substrate (122) to cover the first semiconductor chip (“interposer” 112 may be “active and include transistors”, para. [0026]) and the second semiconductor chip (“IC die” 114) (Fig. 2, para. [0026], [0038]-[0040]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Yu et al. by having a heat sink disposed on the substrate to cover the first semiconductor chip and the second semiconductor chip as taught by Gandhi et al. in order to improve heat dissipation from the IC die(s) in the IC package (see para. [0038] in Gandhi et al.).
As to claim 16, as applied to claim 12 above, Yu et al. disclose in Figs. 10-12 all claimed limitations except for a heat sink disposed on the substrate and covering the interposer, the first semiconductor chip and the second semiconductor chip.
Gandhi et al. disclose in Fig. 2 a package comprising: a heat sink (“a differently shaped lid” 250) disposed on the substrate (122) and covering the interposer  (“interposer” 112, para. [0026]), the first semiconductor chip (see first “IC die” 114) and  the second semiconductor chip (see second “IC die” 114) (Fig. 2, para. [0026], [0038]-[0040]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Yu et al. by having a heat sink disposed on the substrate and covering the interposer, the first semiconductor chip and the second semiconductor chip as taught by Gandhi et al. in order to improve heat dissipation from the IC die(s) in the IC package (see para. [0038] in Gandhi et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pietambaram et al. (U.S 2019/0312019 A1), COBB et al. (U.S 2022/0130738 A1), HOSSAIN (U.S 2020/0211969 A1), Guo et al. (U.S 2020/0411443 A1), JUNG et al. (U.S 2019/0148256 A1), and Kelly et al. (U.S 2014/0134804 A1).

         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        July 30, 2022